Exhibit 10.123

 

EXECUTION VERSION

 

AGREEMENT OF PURCHASE AND SALE

 

This Agreement, dated as of October 24, 2005 (the “Effective Date”), is between
Equinix RP, Inc., a Delaware corporation (“Seller”), and iStar Financial Inc., a
Maryland real estate investment trust (“Buyer”).

 

ARTICLE I

 

PURCHASE AND SALE OF PROPERTY

 

Section 1.1 Sale.

 

Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
subject to the terms, covenants and conditions set forth herein, all of Seller’s
right, title and interest in and to the following property (collectively, the
“Property”):

 

(a) Real Property. The fee simple interest in that certain real property
commonly known as “Maple Data Center” and located at 1920 East Maple Avenue, El
Segundo, CA 90245, as more particularly described in Exhibit A attached hereto
and made a part hereof (the “Land”), together with (1) all improvements located
thereon, including, without limitation, a data center containing approximately
106,885 rentable square feet (the “Improvements”), (2) all rights, benefits,
privileges, easements, tenements, hereditaments, rights-of-way and other
appurtenances thereon or in any way appertaining thereto, including all mineral
rights, development rights, air and water rights, and (3) all strips and gores
and any land lying in the bed of any street, road or alley, open or proposed,
adjoining such Land (collectively, the “Real Property”);

 

(b) Tangible Personal Property. All of the equipment, machinery, furniture,
furnishings, supplies and other tangible personal property owned by Seller and
located on and used exclusively in the operation, ownership or maintenance of
the Real Property (collectively, the “Tangible Personal Property”). Seller will
provide or make available to Buyer any list which is in Seller’s possession of
such Tangible Personal Property prior to the Effective Date; and

 

(c) Intangible Personal Property. To the extent assignable at no cost to Seller,
all intangible personal property, if any, owned by Seller and related to the
Real Property and the Improvements, any plans and specifications and other
architectural and engineering drawings for the Improvements; any warranties; any
contracts or contract rights related to the Property (but excluding the Service
Contracts, as defined in Section 7.3(d)); and any governmental permits,
approvals and licenses (including any pending applications) (collectively, the
“Intangible Personal Property”). Seller will provide or make available to Buyer
any list which is in Seller’s possession of such Intangible Personal Property
prior to the Effective Date.

 

Section 1.2 Purchase Price.

 

(a) The purchase price of the Property is Thirty Eight Million Seven Hundred
Thousand Dollars ($38,700,000) (the “Purchase Price”).

 

S1-1



--------------------------------------------------------------------------------

(b) The Purchase Price shall be paid as follows:

 

(1) Within two (2) business days after the Effective Date, Buyer shall deposit
in escrow with Chicago Title Insurance Company 16969 Von Karman, Irvine, CA
92606, Attn: Susie Calwell, Assistant Vice President, Senior Commercial Title
Officer, phone: (949) 263-0123, fax: (949) 263-1022 (the “Title Company”) cash
or other immediately available funds in the amount of One Million Dollars
($1,000,000) (the “Deposit”).

 

(2) The Deposit shall be held in an interest bearing account and all interest
thereon, less investment fees, if any, shall be deemed a part of the Deposit. If
the sale of the Property as contemplated hereunder is consummated, then the
Deposit shall be paid to Seller at the Closing (as defined in Section 1.2(b)(3)
below) and credited against the Purchase Price. IF THE SALE OF THE PROPERTY IS
NOT CONSUMMATED DUE TO SELLER’S DEFAULT HEREUNDER, THEN BUYER MAY ELECT, AS
BUYER’S SOLE AND EXCLUSIVE REMEDY, EITHER TO: (1) TERMINATE THIS AGREEMENT AND
RECEIVE A REFUND OF THE DEPOSIT, IN WHICH EVENT NEITHER PARTY SHALL HAVE ANY
FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS PROVIDED IN SECTIONS 6.1, 9.3
AND 9.9 BELOW, AND EXCEPT THAT BUYER SHALL BE ENTITLED TO RECOVERY FROM SELLER
OF BUYER’S ACTUAL OUT-OF-POCKET COSTS INCURRED IN CONNECTION HEREWITH, NOT TO
EXCEED FIFTY THOUSAND DOLLARS ($50,000), OR (2) ENFORCE SPECIFIC PERFORMANCE OF
THIS AGREEMENT. BUYER SHALL NOT HAVE ANY OTHER RIGHTS OR REMEDIES HEREUNDER AS A
RESULT OF ANY DEFAULT BY SELLER PRIOR TO CLOSING, AND BUYER HEREBY WAIVES ANY
OTHER SUCH REMEDY AS A RESULT OF A DEFAULT HEREUNDER BY SELLER. IF THE SALE IS
NOT CONSUMMATED DUE TO ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL RETAIN
THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL
DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S
DEFAULT PRIOR TO CLOSING, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
BY PLACING THEIR INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY
OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY
COUNSEL WHO EXPLAINED, AT THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF
THIS LIQUIDATED DAMAGES PROVISION. THE FOREGOING IS NOT INTENDED TO LIMIT
BUYER’S OBLIGATIONS UNDER SECTIONS 6.1, 9.3 AND 9.9.

 

INITIALS:   SELLER   /s/ RFL    BUYER   /s/ JSS

 

(3) The balance of the Purchase Price, which is Thirty Seven Million Seven
Hundred Thousand Dollars ($37,700,000) (plus or minus the prorations pursuant to
Section 8.4 hereof) shall be paid to Seller in cash or by wire transfer of other
immediately available funds at the consummation of the purchase and sale
contemplated hereunder (the “Closing”).



--------------------------------------------------------------------------------

ARTICLE II

 

CONDITIONS

 

Section 2.1 Buyer’s Conditions Precedent.

 

Subject to the provisions of Section 9.3 hereof, Seller has provided and/or
shall provide Buyer and its consultants and other agents and representatives
with access to the Property to perform Buyer’s inspections and review and
determine the present condition of the Property. Seller has delivered or made
available to Buyer at Seller’s offices or at the Real Property, or shall prior
to the Effective Date deliver or make available to Buyer at Seller’s offices or
at the Real Property, copies of all Due Diligence Materials (as defined in
Section 2.2 below) in possession or control of Seller or any Seller Related
Parties, except as otherwise specifically provided herein. Notwithstanding
anything to the contrary contained herein, the Due Diligence Materials shall
expressly exclude (i) those portions of the Due Diligence Materials that would
disclose Seller’s cost of acquisition of the Real Property (ii) any reports,
presentations, summaries and the like prepared for any of Seller’s boards,
committees, partners or investors in connection with its consideration of the
acquisition of the Real Property or sale of the Property, (iii) any proposals,
letters of intent, draft contracts or the like prepared by or for other
prospective purchasers of the Property or any part thereof, (iv) Seller’s
internal memoranda, attorney-client privileged materials or internal appraisals
and (v) any information which is the subject of a confidentiality agreement
between Seller and a third party (the items described in clauses (i),
(ii) (iii), (iv) and (v) being collectively referred to as the “Confidential
Information”). Buyer’s obligation to purchase the Property is conditioned upon
Buyer’s review and approval of the following, within the applicable time periods
described in Sections 2.2 and 4.1 hereof and Seller’s delivery of such items in
the condition approved by Buyer:

 

(a) Title to the Property and survey matters in accordance with Article IV
below.

 

(b) The Due Diligence Materials, including, but not limited to all contracts
pertaining to the operation of the Property, including all management, leasing,
service and maintenance agreements, and equipment leases.

 

(c) The proposed lease between the Buyer and Equinix Operating Co., Inc.,
together with a Guaranty of Lease from Equinix, Inc., in favor of Buyer (such
lease and guaranty are referred to herein collectively as the “Equinix Lease”),
a copy of such lease and guaranty are attached hereto as Exhibit F.

 

(d) The physical condition of the Property.

 

(e) The zoning, land use, building, environmental and other statutes, rules, or
regulations applicable to the Property.



--------------------------------------------------------------------------------

(f) The books and records pertaining to the operation of the Property in each
case for each of the three (3) most recent years during which the Property has
been owned by Seller and for the current year (to the extent available), current
real estate tax bills, any warranties, licenses, permits, certificates of
occupancy, plans and specifications, and any current rent roll, current accounts
receivable schedule and list of Tangible Personal Property in such form as
Seller shall have in its possession for the Property, and other agreements or
documents pertaining to the Property which will be binding on Buyer after
Closing.

 

(g) Any other matters Buyer deems relevant to the Property.

 

Without limiting the foregoing, the following are conditions to the Buyer’s
obligation to close: (1) Seller shall have performed and complied with all
material agreements, covenants and conditions required by this Agreement to be
performed or complied with by Seller prior to or at the time of Closing;
(2) Seller shall have delivered all items required by Section 8.3(a); and
(3) Title Company shall be unconditionally committed to issue the ALTA Form 1970
Owner’s Title Insurance Policy, in the amount of the Purchase Price, insuring
fee title to the Property vested in Buyer or Buyer’s nominee, subject only to
those Conditions of Title (the “Permitted Exceptions”), with those endorsements
or additional coverages, including extended coverage, requested by Buyer (“Title
Policy”), provided that the Title Company shall have committed in writing to
issue the Title Policy in the form described prior to the end of the Contingency
Period.

 

Section 2.2 Contingency Period.

 

Buyer shall have until 5:00 p.m. Pacific Time on November 1, 2005, (such period
being referred to herein as the “Contingency Period”) to review and approve the
matters described in Sections 2.1(b)-(g) above in Buyer’s sole discretion (title
and survey review and approval shall be governed by the provisions of
Section 4.1 below). If Buyer determines to proceed with the purchase of the
Property, then Buyer shall, before the end of the Contingency Period, so notify
Seller in writing, in which case Buyer shall be deemed to have approved all of
the matters described in Sections 2.1(a)-(g) above (subject to the provisions of
Sections 3.1 and 4.1 below as to title and survey matters), including, without
limitation, all documents, contracts, agreements, the Equinix Lease, reports and
other items and materials related to the Property prepared by or on behalf of
Seller and all of the items contained in or referenced at the internet site:
ftp://ddftp:Eqixaj98@ftp.equinix.com to the extent such documents, contracts,
agreements, reports and other items and materials are delivered to Buyer or
otherwise made available to Buyer on the internet site, (such items prepared by
or on behalf of Seller or delivered or made available by Buyer are,
collectively, referred to herein as the “Due Diligence Materials,” an index of
the materials contained on the foregoing website and otherwise delivered to
Buyer is attached hereto as Exhibit G), and the Deposit shall become
nonrefundable except as expressly provided herein. If before the end of the
Contingency Period Buyer fails to give Seller such written notice, then Buyer
shall be deemed to have elected to terminate this Agreement, the Deposit shall
be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9 below.
Buyer acknowledges in



--------------------------------------------------------------------------------

connection with the foregoing that Seller has recently acquired the Property and
that the Due Diligence Materials being made available to Seller are the
materials received by Seller in connection with its acquisition of the Property
and certain of the materials developed by Seller in that process. Seller makes
no representation or warranty as to the accuracy or completeness of such
materials or items, except as otherwise specifically set forth herein.

 

ARTICLE III

 

BUYER’S EXAMINATION

 

Section 3.1 Representations and Warranties of Seller.

 

Subject to the disclosures contained in Schedule 1 attached hereto and made a
part hereof (the “Disclosure Items”), matters contained in the Due Diligence
Materials, and any matters of public record where the Property is located,
Seller hereby makes the following representations and warranties with respect to
the Property. Notwithstanding anything to the contrary contained herein or in
any document delivered in connection herewith, Seller shall have no liability
with respect to the Disclosure Items.

 

(a) Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.

 

(b) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations.

 

(c) This Agreement has been, and all documents executed by Seller which are to
be delivered to Buyer at Closing will be, duly authorized, executed and
delivered by Seller or the appropriate Seller affiliate, and (ii) this Agreement
does not and such other documents will not violate any provision of any
agreement or judicial order to which Seller, or such affiliate, is a party or to
which Seller, such affiliate, or, to the best of Seller’s knowledge, the
Property is subject.

 

(d) Seller has not entered into any, and to the best of Seller’s knowledge,
there are no, leases or occupancy agreements in effect with respect to the
Property.

 

(e) Seller has not entered into any, and to the best of Seller’s knowledge, the
only contracts, warranties, licenses and permits in effect for the Property are
set forth in a list attached hereto as Exhibit E and made a part hereof.

 

(f) Seller has not received any written notice of any, and to the best of
Seller’s knowledge, there is no, litigation or governmental proceeding
(including, but not limited to any condemnation proceeding) pending or
threatened with respect to the Property, or with respect to Seller which would
impair Seller’s ability to perform its obligations hereunder.



--------------------------------------------------------------------------------

(g) To the best of Seller’s knowledge, Seller has received no written notice
from any governmental authority of any violation of any law applicable to the
Property (including, without limitation, any Environmental Law as defined in
Section 3.6(a)(2) below) that has not been corrected.

 

(h) To Seller’s knowledge, Seller has not released, generated or handled any
Hazardous Materials (as defined below) on the Property, except for such as are
customarily used or stored in connection with the ownership, operation or
maintenance of properties such as the Property. In the course of Seller’s due
diligence performed as a part of the acquisition of the Property and during the
period of Seller’s ownership of the Property, Seller received no written report,
written correspondence or written notice regarding (i) any release or generation
of Hazardous Materials on the Property, (ii) the handling of Hazardous Materials
on the Property in violation of applicable law, or (iii) any incorporation of
Hazardous Materials in the Improvements. Seller has not received any summons,
citation, directive, letter or other communication, written or oral, from the
United States Environmental Protection Agency or the state environmental
protection agency having jurisdiction over the Property.

 

(i) Seller and any applicable beneficial owners of Seller are in compliance with
all the requirements of Executive Order No. 133224, 66 Fed Reg. 49079 (September
25, 2001) (the “Order”) and other similar requirements contained in the rules
and regulations of the Office of Foreign Asset Control. Department of the
Treasury (“OFAC”) and in any enabling legislation or other Executive Orders in
respect thereof (the Order and such other rules, regulations, legislation, or
orders are collectively called the “Orders”). Seller agrees to make its
policies, procedures and practices regarding compliance with the Orders
available to Buyer for its review and inspection during normal business hours
and upon reasonable prior notice. Neither Seller nor any applicable beneficial
owner of Seller;

 

(1) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

 

(2) has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

 

(3) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

 

(4) shall transfer or permit the transfer of any interest in Seller or any
applicable beneficial owner in Seller to any person who is or whose beneficial
owners are listed on the Lists.

 

(j) To the best of Seller’s knowledge, all of the Due Diligence Materials
delivered or made available by Seller to Buyer constitute all of the documents
or materials delivered to Seller in connection with Seller’s acquisition of the
Property.



--------------------------------------------------------------------------------

Each of the representations and warranties of Seller contained in this
Section 3.1: (1) are true in all material respects as of the date hereof and
shall be true in all material respects as of the date of Closing, subject in
each case to (A) any Exception Matters (as defined below) discovered prior to
Closing (subject to Buyer’s right described in Section 3.2 on account of
material Exception Matters discovered between the end of the Contingency Period
and the Closing), (B) the Disclosure Items, and (C) or otherwise specifically
approved in writing; and (2) shall survive the Closing as provided in
Section 3.3 below.

 

Section 3.2 No Liability for Exception Matters.

 

As used herein, the term “Exception Matter” shall refer to a matter which would
make a representation or warranty of Seller contained in this Agreement untrue
or incorrect and which is disclosed to Buyer in the Due Diligence Materials, the
Disclosure Items, or otherwise, or is a matter of public record, or is otherwise
discovered by Buyer before the Closing. If Buyer first obtains knowledge of any
material Exception Matter after the close of the Contingency Period and prior to
Closing and such Exception Matter was not contained in the Due Diligence
Materials, the Disclosure Items or is not a matter of public record, Buyer’s
sole remedy shall be to terminate this Agreement on the basis thereof, upon
written notice to Seller within the earlier of (a) ten (10) days following
Buyer’s discovery of such Exception Matter or (b) the Closing, which ever occurs
first, in which event the Deposit (plus Buyer’s out of pocket costs up to
$50,000 in the case of a breach of a Seller representation) shall be returned to
Buyer, unless within five (5) days after receipt of such notice or by the
Closing, as the case may be, Seller notifies Buyer in writing that it elects to
attempt to cure or remedy such Exception Matter, in which event there shall be
no return of the Deposit unless and until Seller is unable to so cure or remedy
within the time period set forth below. Seller shall be entitled to extend the
Closing Date (as defined in Section 8.2 below) for up to fifteen (15) business
days in order to attempt to cure or remedy any Exception Matter. Buyer’s failure
to give notice within ten (10) days after it has obtained knowledge of a
material Exception Matter shall be deemed a waiver by Buyer of such Exception
Matter. Seller shall have no obligation to cure or remedy any Exception Matter,
even if Seller has notified Buyer of Seller’s election to attempt to cure or
remedy any Exception Matter (except as specifically provided in Section 4.1(c)
hereof), and, subject to Buyer’s right to terminate this Agreement as set forth
above, Seller shall have no liability whatsoever to Buyer with respect to any
Exception Matters. Upon any termination of this Agreement, neither party shall
have any further rights nor obligations hereunder, except as provided in
Sections 6.1, 9.3 and 9.9 below. If Buyer obtains knowledge of any Exception
Matter before the Closing, but nonetheless elects to proceed with the
acquisition of the Property, Seller shall have no liability with respect to such
Exception Matter, notwithstanding any contrary provision, covenant,
representation or warranty contained in this Agreement or in any Other Documents
(as defined in Section 9.19 below).

 

Section 3.3 Survival of Seller’s Representations and Warranties of Sale.

 

Without limiting any liability or obligation of Equinix, Inc., or Equinix
Operating Co. Inc., the representations and warranties of Seller contained
herein or in any Other Documents shall survive for a period of six (6) months
after the Closing. Any claim which Buyer may have against Seller for a breach of
any such representation or warranty, whether such breach is known or unknown,
which is not specifically asserted by written notice to Seller within such six
(6) month period shall not be valid or effective, and Seller shall have no
liability with respect thereto.



--------------------------------------------------------------------------------

Section 3.4 Seller’s Knowledge.

 

For purposes of this Agreement and any document delivered at Closing, whenever
the phrase “to the best of Seller’s knowledge” or the “knowledge” of Seller or
words of similar import are used, they shall be deemed to mean and are limited
to the current actual knowledge only of Paul Silliman, Kristine Mostofizadeh and
Darin Daskarolis, at the times indicated only, and not any implied, imputed or
constructive knowledge of such individual(s) or of Seller or any Seller Related
Parties (as defined in Section 3.7 below), and without any independent
investigation or inquiry having been made or any implied duty to investigate,
make any inquiries or review the Due Diligence Materials. Furthermore, it is
understood and agreed that such individual(s) shall have no personal liability
in any manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby.

 

Section 3.5 Representations and Warranties of Buyer.

 

Buyer represents and warrants to Seller as follows:

 

(a) This Agreement and all documents executed by Buyer which are to be delivered
to Seller at Closing do not and at the time of Closing will not violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject.

 

(b) Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Buyer’s assets,
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets, (v) admitted in writing its inability to pay its debts
as they come due, or (vi) made an offer of settlement, extension or composition
to its creditors generally.

 

(c) Buyer has been duly organized, is validly existing and is in good standing
in the state in which it was formed, and, if required to do so, is qualified to
do business in the state in which the Real Property is located. This Agreement
has been, and all documents executed by Buyer which are to be delivered to
Seller at Closing will be, duly authorized, executed and delivered by Buyer.

 

(d) Buyer is purchasing the Property as investment rental property, and not for
Buyer’s own operations or use.

 

(e) Other than Seller’s Broker (as defined in Section 6.1 below) Buyer has no
contractual arrangement with any broker or finder with respect to the Property.

 

(f) Buyer is in compliance with all laws, statutes, rules and regulations or any
federal, state or local governmental authority in the United States of America
applicable to Buyer and all beneficial owners of Buyer, including, without
limitation, the requirements of Executive Order No. 133224, 66 Fed Reg. 49079
(September 25, 2001) (the “Order”) and other similar requirements contained in
the rules and regulations of the Office of Foreign Asset Control.



--------------------------------------------------------------------------------

Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”). Buyer
agrees to make its policies, procedures and practices regarding compliance with
the Orders available to Seller for its review and inspection during normal
business hours and upon reasonable prior notice. Neither Buyer nor any
beneficial owner of Buyer;

 

(1) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

 

(2) has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

 

(3) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

 

(4) shall transfer or permit the transfer of any interest in Buyer or any
beneficial owner in Buyer to any person who is or whose beneficial owners are
listed on the Lists.

 

Each of the representations and warranties of Buyer contained in this Section
shall be deemed remade by Buyer as of the Closing. The representations and
warranties of Buyer contained herein or in any Other Documents shall survive for
a period of six (6) months after the Closing. Any claim which Seller may have
against Buyer for a breach of any such representation or warranty, whether such
breach is known or unknown, which is not specifically asserted by written notice
to Buyer within such six (6) month period shall not be valid or effective, and
Buyer shall have no liability with respect thereto.

 

Section 3.6 Buyer’s Independent Investigation.

 

(a) By Buyer electing to proceed under Section 2.2, Buyer will be deemed to have
acknowledged and agreed that it has been given a full opportunity to inspect and
investigate each and every aspect of the Property, either independently or
through agents of Buyer’s choosing, including, without limitation:

 

(1) All matters relating to title and survey, together with all governmental and
other legal requirements such as taxes, assessments, zoning, use permit
requirements and building codes.

 

(2) The physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property, the structure, seismic aspects of the
Property, the foundation, roof, paving, parking facilities, utilities, and all
other physical and functional aspects of the Property. Such examination of the
physical condition of the Property shall include an examination for the presence
or absence of Hazardous Materials, as defined below, which shall be performed or



--------------------------------------------------------------------------------

arranged by Buyer (subject to the provisions of Section 9.3 hereof) at Buyer’s
sole expense. For purposes of this Agreement, “Hazardous Materials” shall mean
inflammable explosives, radioactive materials, asbestos, asbestos–containing
materials, polychlorinated biphenyls, lead, lead-based paint, radon, under
and/or above ground tanks, hazardous materials, hazardous wastes, hazardous
substances, oil, or related materials, which are listed or regulated in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Sections 6901, et seq.), the Resources Conservation and
Recovery Act of 1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33
U.S.C. Section 1251, et seq.), the Safe Drinking Water Act (14 U.S.C.
Section 1401, et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801, et seq.), and the Toxic Substance Control Act (15 U.S.C.
Section 2601, et seq.), the California Hazardous Waste Control Law (California
Health and Safety Code Section 25100, et seq.), the Porter-Cologne Water Quality
Control Act (California Water Code Section 13000, et seq.), and the Safe
Drinking Water and Toxic Enforcement Act of 1986 (California Health and Safety
Code Section 25249.5, et seq.) and any other applicable federal, state or local
laws (collectively, “Environmental Laws”).

 

(3) Any easements and/or access rights affecting the Property.

 

(4) The Equinix Lease.

 

(5) All contracts and any other documents or agreements of significance
affecting the Property.

 

(6) All other matters of material significance affecting the Property,
including, but not limited to, the Due Diligence Materials.

 

(b) Except as expressly stated herein, Seller makes no representation or
warranty as to the truth, accuracy or completeness of any materials, data or
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby. Buyer acknowledges and agrees that all materials, data and
information delivered by Seller to Buyer in connection with the transaction
contemplated hereby are provided to Buyer as a convenience only and that any
reliance on or use of such materials, data or information by Buyer shall be at
the sole risk of Buyer, except as otherwise expressly stated herein. Without
limiting the generality of the foregoing provisions, Buyer acknowledges and
agrees that (a) any environmental or other report with respect to the Property
which is delivered by Seller to Buyer shall be for general informational
purposes only, (b) Buyer shall not have any right to rely on any such report
delivered by Seller to Buyer, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Buyer with
respect thereto, (c) neither Seller nor, any affiliate of Seller shall have any
liability to Buyer for any inaccuracy in or omission from any such report and
(d) the failure to deliver any report as to the environmental or other condition
of the Property, including any proposal for work at the Property which was not
performed by Seller, shall not be actionable by Buyer under this Agreement or
otherwise.

 

(c) EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE AND ELSEWHERE IN THIS
AGREEMENT, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND
BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT
BUYER IS NOT



--------------------------------------------------------------------------------

RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM SELLER, ANY SELLER RELATED PARTIES, OR THEIR AGENTS OR BROKERS, OR
ANY OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO ANY
MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality,
nature, adequacy and physical condition and aspects of the Property, including,
but not limited to, the structural elements, seismic aspects of the Property,
foundation, roof, appurtenances, access, landscaping, parking facilities and the
electrical, mechanical, HVAC, plumbing, sewage, and utility systems, facilities
and appliances, the square footage within the improvements on the Real Property,
(ii) the quality, nature, adequacy, and physical condition of soils, geology and
any groundwater, (iii) the existence, quality, nature, adequacy and physical
condition of utilities serving the Property, (iv) the development potential of
the Property, and the Property’s use, habitability, merchantability, or fitness,
suitability, value or adequacy of the Property for any particular purpose,
(v) the zoning or other legal status of the Property or any other public or
private restrictions on use of the Property, (vi) the compliance of the Property
or its operation with any applicable codes, laws, regulations, statutes,
ordinances, covenants, conditions and restrictions of any governmental or
quasi-governmental entity or of any other person or entity, (vii) the presence
of Hazardous Materials on, under or about the Property or the adjoining or
neighboring property, (viii) the quality of any labor and materials used in any
improvements on the Real Property, (ix) the condition of title to the Property,
(x) the Equinix Lease or other documents or agreements affecting the Property,
or any information contained in any rent roll furnished to Buyer for the
Property, (xi) the value, economics of the operation or income potential of the
Property, or (x) any other fact or condition which may affect the Property,
including without limitation, the physical condition, value, economics of
operation or income potential of the Property. Subject to Section 7.3 hereof and
notification of any event which would trigger the provisions of Article V,
Seller shall have no legal obligation to apprise Buyer regarding any event or
other matter involving the Property which occurs after the Effective Date or to
otherwise update the Due Diligence Items, unless and until an event or other
matter occurs which would cause Seller to be unable to remake any of its
representations or warranties contained in this Agreement.

 

Section 3.7 Release.

 

(a) Without limiting the above, without limiting any provisions of the Equinix
Lease, and subject to the representations and warranties of Seller contained in
Section 3.1 hereof, Buyer on behalf of itself and its successors and assigns
waives its right to recover from, and forever releases and discharges, Seller,
Seller’s affiliates, Seller’s investment advisor, the partners, trustees,
beneficiaries, shareholders, members, managers, directors, officers, employees
and agents and representatives of each of them, and their respective heirs,
successors, personal representatives and assigns (collectively, the “Seller
Related Parties”), from any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, court costs and
attorneys’ fees and disbursements), whether direct or indirect, known or
unknown, foreseen or unforeseen, that may arise on account of or in any way be
connected with (i) the physical condition of the Property including, without
limitation, all structural and seismic elements, all mechanical, electrical,
plumbing, sewage, heating, ventilating, air conditioning and other systems, the
environmental condition of the Property and the presence of Hazardous Materials



--------------------------------------------------------------------------------

on, under or about the Property, or (ii) any law or regulation applicable to the
Property, including, without limitation, any Environmental Law and any other
federal, state or local law, except to the extent caused by the negligence or
willful misconduct of Seller or any Seller Related Parties. Buyer and Seller
acknowledge that the release contained in this Section 3.7(a) shall not apply to
any fraud on the part of Seller in connection with the negotiation or execution
of this Agreement or in the delivery or disclosure of any Due Diligence
Materials.

 

(b) In connection with Section 3.7(a) above, Buyer expressly waives the benefits
of Section 1542 of the California Civil Code, which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
BUYER ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF
ITS CHOICE IN CONNECTION WITH THIS AGREEMENT, AND THAT SUCH COUNSEL HAS
EXPLAINED TO BUYER THE PROVISIONS OF THIS SECTION 3.7. BY INITIALING BELOW,
BUYER CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS SECTION 3.7.

 

BUYER’S INITIALS:                                         

 

(c) Notwithstanding anything to the contrary set forth in this Section 3.7 or in
Section 3.6, Seller acknowledges that an affiliate of Seller is simultaneous
with the Closing executing the Equinix Lease and that nothing contained in these
sections shall limit, modify or amend the obligations of the tenant under the
Equinix Lease.

 

Section 3.8 Survival.

 

The provisions of this Article III shall survive the Closing subject to the
limitations and qualifications contained in such provisions and in Sections 9.11
and 9.19 hereof.

 

ARTICLE IV

 

TITLE

 

Section 4.1 Conditions of Title.

 

(a) On or prior to the Effective Date, Seller shall deliver or make available to
Buyer a copy of the title insurance policy (the “Title Report”) that Seller
received from the Title Company when Seller purchased the Property, together
with copies of all underlying documents relating to title exceptions referred to
therein, promptly upon Seller’s receipt thereof. Seller shall also furnish or
make available to Buyer prior to the Effective Date a current survey of the
Property. Buyer shall immediately order an update thereto from a duly licensed
surveyor (the “Survey”) if desired by Buyer or if necessary to support the
issuance of the Title Policy (as defined in Section 4.2 below). Buyer shall
provide to Seller a copy of the Survey, which shall be certified to the Title
Company, Buyer and Seller. Buyer shall pay the cost of any recertification of
the Survey.



--------------------------------------------------------------------------------

(b) Within five (5) business days after the Effective Date (the “Title Review
Date”), Buyer shall furnish Seller with a written statement of objections, if
any, to the title to the Property, including, without limitation, any objections
to any matter shown on the Survey (collectively, “Objections”). In the event the
Title Company amends or updates the Title Report after the Title Review Date
(each, a “Title Report Update”), Buyer shall furnish Seller with a written
statement of Objections to any matter first raised in a Title Report Update
within five (5) business days after its receipt of such Title Report Update
(each, a “Title Update Review Period”). Should Buyer fail to notify Seller in
writing of any Objections in the Title Report prior to the Title Review Date, or
to any matter first disclosed in a Title Report Update prior to the Title Update
Review Period, as applicable, Buyer shall be deemed to have approved such
matters which shall be considered to be “Conditions of Title” as defined in
Section 4.1(e) below.

 

(c) If Seller receives a timely Objection in accordance with Section 4.1(b)
(“Buyer’s Notice”), Seller shall have the right, but not the obligation, within
five (5) business days after receipt of Buyer’s Notice (“Seller’s Response
Period”), to elect to attempt to cure any such matter upon written notice to
Buyer (“Seller’s Response”), and may extend the Closing Date for up to fifteen
(15) business days to allow such cure. If Seller does not give any Seller’s
Response, Seller shall be deemed to have elected not to attempt to cure any such
matters. Notwithstanding the foregoing, Seller shall in any event be obligated
to cure all matters or items (i) that are mortgage or deed of trust liens or
security interests against the Property, in each case granted by Seller,
(ii) real estate tax liens, other than liens for taxes and assessments not yet
delinquent, and (iii) that have been voluntarily placed against the Property by
Seller (and not third parties) after the date of this Agreement and that are not
otherwise permitted pursuant to the provisions hereof. Seller shall be entitled
to apply the Purchase Price towards the payment or satisfaction of such liens,
and may cure any Objection by causing the Title Company to insure against
collection of the same out of the Property. Seller acknowledges that the tenant
under the Equinix Lease shall continue to be responsible under and in accordance
with the terms of the Equinix Lease for the removal of any mechanic’s or
materialman’s liens created by Seller during Seller’s period of ownership and
existing as of the Closing.

 

(d) If Seller elects (or is deemed to have elected) not to attempt to cure any
Objections raised in any Buyer’s Notice timely delivered by Buyer to Seller
pursuant to Section 4.1(b), or if Seller notifies Buyer that it elects to
attempt to cure any such Objection but then does not for any reason effect such
cure on or before the Closing Date as it may be extended hereunder, then Buyer,
as its sole and exclusive remedy, shall have the option of terminating this
Agreement by delivering written notice thereof to Seller within three
(3) business days after (as applicable) (i) its receipt of Seller’s Response
stating that Seller will not attempt to cure any such Objection or (ii) the
expiration of Seller’s Response Period if Seller does not deliver a Seller’s
Response or (iii) Seller’s failure to cure by the Closing Date (as it may be
extended hereunder) any Objection which Seller has previously elected to attempt
to cure pursuant to a Seller’s Response. In the event of such a termination, the
Deposit shall be returned to Buyer, and neither party shall have any further
rights or obligations hereunder except as provided in Sections 6.1, 9.3 and 9.9
below. If no such termination notice is timely received by Seller hereunder,
Buyer shall be deemed to have waived all such Objections in which event those
Objections shall become “Conditions of Title” under Section 4.1(e). If the
Closing is not consummated for any reason other than Seller’s default hereunder,
Buyer shall be responsible for any title or escrow cancellation charges.



--------------------------------------------------------------------------------

(e) At the Closing, Seller shall convey title to the Property to Buyer by deed
in the form of Exhibit B attached hereto (the “Deed”) subject to no exceptions
other than:

 

(1) Interests of tenant under the Equnix Lease;

 

(2) Matters created by or with the written consent of Buyer;

 

(3) Non-delinquent liens for real estate taxes and assessments; and

 

(4) Any exceptions disclosed by the Title Report and any Title Report Update
which is approved or deemed approved by Buyer in accordance with this Article IV
above, and any other exceptions to title disclosed by the public records or
which would be disclosed by an inspection and/or survey of the Property.

 

All of the foregoing exceptions shall be referred to collectively as the
“Conditions of Title.” Subject to the terms and conditions contained elsewhere
in this Agreement, by acceptance of the Deed and the Closing of the purchase and
sale of the Property, (x) Buyer agrees it is assuming for the benefit of Seller
all of the obligations of Seller with respect to the Conditions of Title from
and after the Closing, and (y) Buyer agrees that Seller shall have conclusively
satisfied its obligations with respect to title to the Property. The provisions
of this Section shall survive the Closing.

 

Section 4.2 Evidence of Title.

 

Delivery of title in accordance with the foregoing shall be evidenced by the
willingness of the Title Company to issue the Title Policy at Closing. The Title
Policy may contain such endorsements as reasonably required by Buyer provided
that the Title Company shall have committed to issue such endorsements prior to
the Title Review Date. Buyer shall pay the costs for all such endorsements.
Seller shall have no obligation to provide any indemnity or agreement to the
Title Company or Buyer to support the issuance of the Title Policy or any such
endorsements other than an affidavit in the form attached hereto as Exhibit H
and a gap indemnity, to the extent necessary in a form reasonably approved by
Seller and the Title Company.

 

ARTICLE V

 

RISK OF LOSS AND INSURANCE PROCEEDS

 

Section 5.1 Minor Loss.

 

Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any improvements thereon or
condemnation of any portion of the Property, provided that: (a) the cost to
repair any such damage or destruction does not exceed One Million Dollars
($1,000,000) in the estimate of an architect or contractor selected by Seller
and



--------------------------------------------------------------------------------

reasonably acceptable to Buyer or in the case of a condemnation, the diminution
in the value of the remaining Property as a result of a partial condemnation is
not material (as hereinafter defined), (b) the tenant under the Equinix Lease
shall be obligated to pay rent under the Equinix Lease commencing on the Closing
Date without any abatement or reduction due to such casualty or condemnation,
and (c) upon the Closing, there shall be a credit against the Purchase Price due
hereunder equal to the amount of any insurance proceeds or condemnation awards
collected by Seller as a result of any such damage or destruction or
condemnation, plus the amount of any insurance deductible, less any sums
expended by Seller toward the collection of such proceeds or awards and the
restoration or repair of the Property (the nature of which restoration or
repairs, but not the right of Seller to effect such restoration or repairs,
shall be subject to the approval of Buyer, which approval shall not be
unreasonably withheld, conditioned or delayed). If the proceeds or awards have
not been collected as of the Closing, then such proceeds or awards shall be
assigned to Buyer, except to the extent needed to reimburse Seller for sums
expended to collect such proceeds or awards or to repair or restore the
Property, and Seller shall retain the rights to such proceeds and awards to such
extent.

 

Section 5.2 Major Loss.

 

If the cost to repair the damage or destruction as specified above exceeds One
Million Dollars ($1,000,000) in the estimate of an architect or contractor
selected by Seller and reasonably acceptable to Buyer, would result in an
abatement or diminution of rent under the Equinix Lease, or the diminution in
the value of the remaining Property as a result of a condemnation is material
(as hereinafter defined) (in each case a “Major Loss”), then Buyer may, at its
option to be exercised within ten (10) days of Seller’s notice of the occurrence
of such Major Loss, either terminate this Agreement or consummate the purchase
for the full Purchase Price as required by the terms hereof. If Buyer elects to
terminate this Agreement by delivering written notice thereof to Seller or fails
to give Seller notice within such ten (10) day period that Buyer will proceed
with the purchase, then this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further rights or obligations
hereunder except as provided in Sections 6.1, 9.3 and 9.9 below. If Buyer elects
to proceed with the purchase, then upon the Closing, there shall be a credit
against the Purchase Price due hereunder equal to the amount of any insurance
proceeds or condemnation awards collected by Seller as a result of any such
damage or destruction or condemnation, plus the amount of any insurance
deductible, less any sums expended by Seller toward the collection of such
proceeds or awards or to restoration or repair of the Property (the nature of
which restoration or repairs, but not the right of Seller to effect such
restoration or repairs, shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld, conditioned or delayed). If the
proceeds or awards have not been collected as of the Closing, then such proceeds
or awards shall be assigned to Buyer, except to the extent needed to reimburse
Seller for sums expended to collect such proceeds or awards or to repair or
restore the Property, and Seller shall retain the rights to such proceeds and
awards to such extent. A condemnation shall be deemed material if any portion of
any net rentable area of the Property or any parking is taken which would cause
the Property to be in violation of any existing laws or regulations, including
but not limited to, zoning regulations, or the existing access to the Property
is materially and adversely affected, permanently.



--------------------------------------------------------------------------------

ARTICLE VI

 

BROKERS AND EXPENSES

 

Section 6.1 Brokers.

 

The parties represent and warrant to each other that no broker or finder was
instrumental in arranging or bringing about this transaction except for
Liberty-Greenfield/California, Inc. (“Seller’s Broker”). At Closing, Seller
shall pay the commission due, if any, to Seller’s Broker, which shall be paid
pursuant to a separate agreement between Seller and Seller’s Broker. If any
other person brings a claim for a commission or finder’s fee based upon any
contact, dealings or communication with Buyer or Seller, then the party through
whom such person makes his claim shall defend the other party (the “Indemnified
Party”) from such claim, and shall indemnify the Indemnified Party and hold the
Indemnified Party harmless from any and all costs, damages, claims, liabilities
or expenses (including without limitation, court costs and reasonable attorneys’
fees and disbursements) incurred by the Indemnified Party in defending against
the claim. The provisions of this Section 6.1 shall survive the Closing or, if
the purchase and sale is not consummated, any termination of this Agreement.

 

Section 6.2 Expenses.

 

Except as expressly provided in this Agreement, each party hereto shall pay its
own expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

 

ARTICLE VII

 

AGREEMENTS

 

Section 7.1 Buyer’s Approval of Agreements Affecting the Property.

 

Between the Effective Date and the Closing, Seller shall not enter into any
lease or other agreement affecting the Property, which will be binding on the
Property or Buyer after Closing, except for agreements which are terminable on
no more than thirty (30) days’ notice without payment of any penalty or fee or
other cost to Seller or the then contracting party, without first obtaining
Buyer’s approval of the proposed action, which approval will not be unreasonably
withheld, conditioned or delayed. In such case, Buyer shall specify in detail
the reasons for its disapproval of any such proposed action. If Buyer fails to
give Seller notice of its approval or disapproval of any such proposed action
requiring its approval under this Section 7.1 within three (3) business days
after Seller notifies Buyer of Seller’s desire to take such action, then Buyer
shall be deemed to have given its approval.

 

Section 7.2 Maintenance of Improvements and Operation of Property; Removal of
Tangible Personal Property.

 

Seller agrees to keep its customary property insurance covering the Property in
effect until the Closing (provided, however, that the terms of any such coverage
maintained in blanket form may be modified as Seller deems necessary). Seller
shall maintain all Improvements substantially in their present condition
(ordinary wear and tear, casualty and condemnation



--------------------------------------------------------------------------------

excepted), and shall operate and manage the Property in a manner consistent with
Seller’s practices in effect prior to the Effective Date, provided that Seller
shall in no event be obligated to make any capital expenditures or repairs.
Seller shall not remove any Tangible Personal Property, except as may be
required for necessary repair or replacement, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property.

 

Section 7.3 Additional Seller Covenants.

 

Seller covenants as follows:

 

(a) That until Closing or any earlier termination of this Agreement, Seller will
not negotiate the terms of, entertain, solicit or enter into a contract for the
sale or lease of the Property or any interest therein to any other person or
enter into any discussions regarding same, whether or not such transaction is
contingent on the termination of this Agreement. The foregoing shall not apply
to negotiations with customers of Seller or its affiliates for space in the
Property.

 

(b) Except as requested by Buyer, not undertake to modify the zoning
classification of the Real Property.

 

(c) Seller shall use commercially reasonable efforts to promptly provide Buyer
with copies of all notices sent or received by Seller and to notify Buyer of any
other material discoveries or events occurring at the Property.

 

(d) Buyer shall not assume any of the contracts pertaining to the operation of
the Property, including all management, leasing, service, or maintenance
agreements or equipement leases (the “Service Contracts”) and the Seller shall
cause the tenant under the Equinix Lease to assume all Service Contracts. Seller
shall indemnify and hold Buyer harmless from any costs, damages, liabilities or
expenses, including, without limitation, reasonable attorneys fees and expenses,
and defend Buyer from any claims arising out of or relating to any Service
Contracts. The provisions of this Section 7.3(d) shall survive the Closing.

 

ARTICLE VIII

 

CLOSING AND ESCROW

 

Section 8.1 Escrow Instructions.

 

Upon execution of this Agreement, the parties hereto shall deposit an executed
counterpart of this Agreement with the Title Company, and this instrument shall
serve as the instructions to the Title Company as the escrow holder for
consummation of the purchase and sale contemplated hereby. Seller and Buyer
agree to execute such reasonable additional and supplementary escrow
instructions as may be appropriate to enable the Title Company to comply with
the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.



--------------------------------------------------------------------------------

Section 8.2 Closing.

 

The Closing hereunder shall be held and delivery of all items to be made at the
Closing under the terms of this Agreement shall be made at the offices of the
Title Company or as otherwise mutually agreed on December 15, 2005, and before
12:00 p.m. local time, or such other earlier date and time as Buyer and Seller
may mutually agree upon in writing (the “Closing Date”). Except as expressly
provided herein, such date and time may not be extended without the prior
written approval of both Seller and Buyer. Notwithstanding the foregoing, under
no circumstance shall the Closing Date be extended beyond December 31, 2005.

 

Section 8.3 Deposit of Documents.

 

(a) At or before the Closing, Seller shall deposit into escrow the following
items:

 

(1) the duly executed and acknowledged Deed in the form attached hereto as
Exhibit B conveying the Real Property to Buyer subject to the Conditions of
Title;

 

(2) four (4) duly executed counterparts of the Bill of Sale in the form attached
hereto as Exhibit C (the “Bill of Sale”);

 

(3) four (4) duly executed counterparts of an Assignment of Warranties and Other
Intangible Property in the form attached hereto as Exhibit D (the “Assignment”);

 

(4) four (4) duly executed counterparts of the Equinix Lease, including, without
limitation, the Guaranty of Lease executed by Equinix, Inc.

 

(5) an affidavit pursuant to Section 1445(b)(2) of the Code, and on which Buyer
is entitled to rely, that Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code;

 

(6) California 593-C Certificate; and

 

(7) an affidavit in the form of Exhibit H, duly executed by Seller, and such
authority documentation as the Title Company may reasonably require, and, to the
extent required, a gap indemnity in a form reasonably acceptable to Seller and
the Title Company.

 

(b) At or before Closing, Buyer shall deposit into escrow the following items:

 

(1) immediately available funds necessary to close this transaction, including,
without limitation, the Purchase Price (less the Deposit and interest thereon
net of investment fees, if any) and funds sufficient to pay Buyer’s closing
costs and share of prorations hereunder;

 

(2) four (4) duly executed counterparts of the Bill of Sale; and

 

(3) four (4) duly executed counterparts of the Assignment.



--------------------------------------------------------------------------------

(c) Seller and Buyer shall each execute and deposit a closing statement, such
transfer tax declarations and such other instruments as are reasonably required
by the Title Company or otherwise required to close the escrow and consummate
the acquisition of the Property in accordance with the terms hereof. Seller and
Buyer hereby designate Title Company as the “Reporting Person” for the
transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder and agree to execute such documentation as is reasonably
necessary to effectuate such designation.

 

(d) Within five (5) business days after the Closing Date, Seller shall deliver
or make available at the Property to Buyer: any materials delivered to Seller in
connection with Seller’s acquisition of the Property, including all warranties
and other Intangible Personal Property. Seller shall deliver possession of the
Property to Buyer as required hereunder.

 

(e) Upon Title Company’s receipt of all the closing deliveries required under
Section 8.3 and authorization from each of Buyer and Seller to proceed with the
Closing, the Title Company shall record the deed, release the funds to Seller
and deliver fully executed originals of the other conveyance documents in equal
number to Buyer and Seller. Title Company shall not proceed with such Closing
until it is unconditionally committed to issue the Title Policy.

 

Section 8.4 Prorations and Closing Costs.

 

(a) The parties acknowledge that since simultaneous with the Closing the parties
are entering into the Equinix Lease, which is a triple-net lease, there will be
no proration of costs and expenses relating to the Property at Closing.

 

(b) Seller shall pay at the Closing (i) all county transfer or documentary taxes
and any municipal transfer or documentary taxes, and (ii) the premium for the
basic CLTA portion of the Title Policy, exclusive of any endorsements. Buyer
shall pay at closing the balance of the cost of the Title Policy. All other
costs and expenses of Closing or escrow shall be paid by the parties in
accordance with the custom in the area where the Property is located. The
parties will execute and deliver any required transfer or other similar tax
declarations to the appropriate governmental entity at Closing.

 

(c) The provisions of this Section 8.4 shall survive the Closing.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Notices.

 

Any notices required or permitted to be given hereunder shall be given in
writing and shall be delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, (c) by facsimile with confirmation of
receipt, or (d) by a commercial overnight courier that guarantees next day
delivery and provides a receipt, and such notices shall be addressed as follows:



--------------------------------------------------------------------------------

To Buyer:    iStar Financial Inc.      1114 Avenue of the Americas, 27th Floor  
   New York, NY 10036      Attention: Tim O’Connor and Nina Matis, Esq.     
E-Mail: toconnor@istarfinancial.com and nmatis@istarfinancial.com     
Telephone: 212-930-9400      Fax No.: 212-930-9494 with a copy to:    Katten
Muchin Rosenman LLP      1025 Thomas Jefferson Street, N.W.      East Lobby –
Suite 700      Washington, D.C. 20007      Attention: John D. Muir, Jr., Esq.  
   Telephone: 202-625-3839      Fax No.: 202-339-6054 To Seller:    Equinix
Operating Co., Inc.      301 Velocity Way, 5th Floor      Foster City, CA 94404
     Attn: Paul Silliman and Renee Lanam      E-mail: psilliman@equinix.com and
rlanam@equinix.com      Telephone: (650) 513-7085      Fax No.: (650) 513-7909
with a copy to:    Orrick, Herrington & Sutcliffe LLP      405 Howard Street  
   San Francisco, CA 94105      Attn: William G. Murray, Jr.      E-mail:
wmurray@orrick.com      Telephone: (415) 773-5807      Fax No.: (415) 773-5759

 

or to such other address as either party may from time to time specify in
writing to the other party. Any notice or other communication sent as
hereinabove provided shall be deemed effectively given (a) on the date of
delivery, if delivered in person; (b) on the date mailed if sent by certified
mail, postage prepaid, return receipt requested or by a commercial overnight
courier; or (c) on the date of transmission, if sent by facsimile with
confirmation of receipt. Such notices shall be deemed received (a) on the date
of delivery, if delivered by hand or overnight express delivery service; (b) on
the date indicated on the return receipt if mailed; or (c) on the date of
transmission, if sent by facsimile. If any notice mailed is properly addressed
but returned for any reason, such notice shall be deemed to be effective notice
and to be given on the date of mailing. Any notice send by the attorney
representing a party, shall qualify as notice under this Agreement.



--------------------------------------------------------------------------------

Section 9.2 Entire Agreement.

 

This Agreement, together with the Exhibits and schedules hereto, contains all
representations, warranties and covenants made by Buyer and Seller and
constitutes the entire understanding between the parties hereto with respect to
the subject matter hereof. Any prior correspondence, memoranda or agreements are
replaced in total by this Agreement together with the Exhibits and schedules
hereto.

 

Section 9.3 Entry and Indemnity.

 

In connection with any entry by Buyer, or its agents, employees or contractors
onto the Property, Buyer shall give Seller reasonable advance notice of such
entry and shall conduct such entry and any inspections in connection therewith
(a) during normal business hours, (b) so as to minimize, to the greatest extent
possible, interference with Seller’s business, (c) in compliance with all
applicable laws, and (d) otherwise in a manner reasonably acceptable to Seller.
Without limiting the foregoing, prior to any entry to perform any on-site
testing, including but not limited to any borings, drillings or samplings, Buyer
shall give Seller written notice thereof, including the identity of the company
or persons who will perform such testing and the proposed scope and methodology
of the testing. Seller shall approve or disapprove, in Seller’s sole discretion,
the proposed testing within three (3) business days after receipt of such
notice. If Seller fails to respond within such three (3) business day period,
Seller shall be deemed to have disapproved the proposed testing. If Buyer or its
agents, employees or contractors take any sample from the Property in connection
with any such approved testing, Buyer shall provide to Seller a portion of such
sample being tested to allow Seller, if it so chooses, to perform its own
testing. Buyer shall permit Seller or its representative to be present to
observe any testing or other inspection or due diligence review performed on or
at the Property. Upon the request of Seller, Buyer shall promptly deliver to
Seller copies of any reports relating to any testing or other inspection of the
Property performed by Buyer or its agents, representatives, employees,
contractors or consultants. Notwithstanding anything to the contrary contained
herein, Buyer shall not contact any governmental authority without first
obtaining the prior written consent of Seller thereto in Seller’s sole
discretion, and Seller, at Seller’s election, shall be entitled to have a
representative participate in any telephone or other contact made by Buyer to a
governmental authority and present at any meeting by Buyer with a governmental
authority; provided that the foregoing shall not apply to contacts for the sole
purpose of confirming the land-use or zoning status of the Property. Buyer shall
maintain, and shall assure that its contractors maintain, public liability and
property damage insurance in amounts and in form and substance adequate to
insure against all liability of Buyer and its agents, employees or contractors,
arising out of any entry or inspections of the Property pursuant to the
provisions hereof, and Buyer shall provide Seller with evidence of such
insurance coverage upon request by Seller. Buyer shall indemnify and hold Seller
harmless from and against any costs, damages, liabilities, losses, expenses,
liens or claims (including, without limitation, court costs and reasonable
attorneys’ fees and disbursements) arising out of or relating to any entry on
the Property by Buyer, its agents, employees or contractors in the course of
performing the inspections, testings or inquiries provided for in this
Agreement, including, without limitation, any release of Hazardous Materials or
any damage to the Property; provided that Buyer shall not be liable to Seller
solely as a result of the discovery by Buyer of a pre-existing condition on the
Property to the extent the activities of Buyer, its agents, representatives,
employees, contractors or consultants do not exacerbate the condition. The
provisions of this



--------------------------------------------------------------------------------

Section 9.3 shall be in addition to any access or indemnity agreement previously
executed by Buyer in connection with the Property; provided that in the event of
any inconsistency between this Section 9.3 and such other agreement, the
provisions of this Section 9.3 shall govern. The foregoing indemnity shall
survive beyond the Closing, or, if the sale is not consummated, beyond the
termination of this Agreement. Buyer’s right of entry, as provided in this
Section 9.3, shall continue up through the date of Closing.

 

Section 9.4 Time.

 

Time is of the essence in the performance of each of the parties’ respective
obligations contained herein.

 

Section 9.5 Attorneys’ Fees.

 

If either party hereto fails to perform any of its obligations under this
Agreement or if any dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, whether prior to
or after Closing, or if any party defaults in payment of its post-Closing
financial obligations under this Agreement, then the defaulting party or the
party not prevailing in such dispute, as the case may be, shall pay any and all
costs and expenses incurred by the other party on account of such default and/or
in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements.

 

Section 9.6 Assignment.

 

Buyer’s rights and obligations hereunder shall not be assignable without the
prior written consent of Seller in Seller’s sole discretion. Notwithstanding the
foregoing, Buyer shall have the right, without the necessity of obtaining
Seller’s consent but with prior written notice to Seller at least five (5) days
prior to the Closing Date, to assign its right, title and interest in and to
this Agreement to an affiliate of Buyer at any time before the Closing Date.
Buyer shall in no event be released from any of its obligations or liabilities
hereunder in connection with any assignment. Subject to the provisions of this
Section, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.

 

Section 9.7 Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.

 

Section 9.8 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

Section 9.9 Confidentiality and Return of Documents.

 

Buyer and Seller shall each maintain as confidential any and all material
obtained about the other or, in the case of Buyer, about the Property, this
Agreement or the transactions



--------------------------------------------------------------------------------

contemplated hereby, and shall not disclose such information to any third party.
Except as may be required by law, Buyer will not divulge any such information to
other persons or entities including, without limitation, appraisers, real estate
brokers, or competitors of Seller. Notwithstanding the foregoing, Buyer shall
have the right to disclose information with respect to the Property to its
officers, directors, employees, attorneys, accountants, environmental auditors,
engineers, potential lenders, and permitted assignees under this Agreement and
other consultants to the extent necessary for Buyer to evaluate its acquisition
of the Property provided that all such persons are told that such information is
confidential and agree (in writing for any third party engineers, environmental
auditors or other consultants) to keep such information confidential. The
provisions of this paragraph shall survive the Closing or any termination of
this Agreement. In the event the transaction contemplated by this Agreement does
not close as provided herein, upon the request of Seller, Buyer shall promptly
return to Seller all Due Diligence Materials and other documents and copies
obtained by Buyer in connection with the purchase of the Property hereunder. The
provisions of this Section 9.9 shall not be applicable at any time after Closing
that Equinix, Inc. or one of its affiliates is not a tenant in the Property.

 

Section 9.10 Interpretation of Agreement.

 

The article, section and other headings of this Agreement are for convenience of
reference only and shall not be construed to affect the meaning of any provision
contained herein. Where the context so requires, the use of the singular shall
include the plural and vice versa and the use of the masculine shall include the
feminine and the neuter. The term “person” shall include any individual,
partnership, joint venture, corporation, trust, unincorporated association, any
other entity and any government or any department or agency thereof, whether
acting in an individual, fiduciary or other capacity.

 

Section 9.11 Limited Liability.

 

The obligations of Seller under this Agreement and under all of the Other
Documents are intended to be binding only on the property of Seller and shall
not be personally binding upon, nor shall any resort be had to, the private
properties of any Seller Related Parties.

 

Section 9.12 Amendments.

 

This Agreement may be amended or modified only by a written instrument signed by
Buyer and Seller.

 

Section 9.13 No Recording.

 

Neither this Agreement or any memorandum or short form thereof may be recorded
by Buyer.

 

Section 9.14 Drafts Not an Offer to Enter Into a Legally Binding Contract.

 

The parties hereto agree that the submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the Property.
The parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when



--------------------------------------------------------------------------------

the parties have been able to negotiate all of the terms and provisions of this
Agreement in a manner acceptable to each of the parties in their respective sole
discretion, and both Seller and Buyer have fully executed and delivered to each
other a counterpart of this Agreement (or a copy by facsimile transmission) (the
“Effective Date”).

 

Section 9.15 No Partnership.

 

The relationship of the parties hereto is solely that of Seller and Buyer with
respect to the Property and no joint venture or other partnership exists between
the parties hereto. Neither party has any fiduciary relationship hereunder to
the other.

 

Section 9.16 No Third Party Beneficiary.

 

The provisions of this Agreement are not intended to benefit any third parties.

 

Section 9.17 Limitation on Liability.

 

Notwithstanding anything to the contrary contained herein, after the Closing:
(a) the maximum aggregate liability of Seller, and the maximum aggregate amount
which may be awarded to and collected by Buyer (including, without limitation,
for any breach of any representation, warranty and/or covenant by Seller) under
this Agreement or any documents executed pursuant hereto or in connection
herewith, including, without limitation, the Deed, the Bill of Sale, the
Assignment (collectively, the “Other Documents”), shall under no circumstances
whatsoever exceed One Million Dollars ($ 1,000,000).

 

Section 9.18 Survival.

 

Except as expressly set forth to the contrary herein, no representations,
warranties, covenants or agreements of Seller contained herein shall survive the
Closing.

 

Section 9.19 Survival of Article IX.

 

The provisions of this Article IX shall survive the Closing.

 

[signature page follows]



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the date set forth in the
first paragraph of this Agreement.

 

Seller:   Equinix RP, Inc.,     a Delaware corporation     By:   /s/ RENEE F.
LANAM     Its:   Secretary Buyer:   iStar Financial Inc.,     a Maryland real
estate investment trust     By:   /s/ JAY S. SUGARMAN     Its:   Chairman & CEO